Case: 14-7041   Document: 4     Page: 1   Filed: 03/27/2014




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                ______________________

                ALFRED CLEMMONS,
                  Claimant-Appellant,

                           v.

  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                    AFFAIRS,
               Respondent-Appellee.
              ______________________

                      2014-7041
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 08-3584, Judge William P.
Greene, Jr.
               ______________________

                    ON MOTION
                ______________________

  Before PROST, O'MALLEY, and TARANTO, Circuit Judges.

PER CURIAM.
                      ORDER
    The Secretary of Veterans Affairs moves to dismiss
this appeal as untimely. The appellant has not respond-
ed.
Case: 14-7041        Document: 4   Page: 2      Filed: 03/27/2014



2                                       CLEMMONS     v. SHINSEKI



    On July 8, 2010, the United States Court of Appeals
for Veterans Claims (“Veterans Court”) entered judgment
in Alfred Clemmons’s case. The Veterans Court received
Clemmons’s notice of appeal on January 2, 2014, more
than 3 years after the date of judgment.
    To be timely, a notice of appeal must be received by
the Veterans Court within 60 days of the entry of judg-
ment. 38 U.S.C. § 7292(a); 28 U.S.C. § 2107(b); Fed. R.
App. P. 4(a)(1). Like appeals from district courts, the
statutorily prescribed time for filing appeals from the
Veterans Court to this court is mandatory and jurisdic-
tional. See Wagner v. Shinseki, 733 F.3d 1343, 1348 (Fed.
Cir. 2013); see also Henderson v. Shinseki, 131 S. Ct.
1197, 1204-05 (2011) (indicating jurisdictional restrictions
on the time for taking an appeal under section
7292(a)). Accordingly, even in circumstances in which it
would be equitable to do so, this court is without authori-
ty to waive the deadline for filing an appeal to this court
from the Veterans Court. See Bowles v. Russell, 551 U.S.
205, 214 (2007).
    Because Clemmons’s appeal was filed outside of the
statutory deadline for taking an appeal to this court, we
must dismiss the appeal.
      Accordingly,
      IT IS ORDERED THAT:
      (1) The motion is granted. The appeal is dismissed.
      (2) Each side shall bear its own costs.

                                     FOR THE COURT
                                     /s/ Daniel E. O’Toole
                                     Daniel E. O’Toole
                                     Clerk
ISSUED AS A MANDATE: March 27, 2014
s25